 Case 1:21-cr-00133-VM Document 116 Filed 09/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                           9/15/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               21 CR 133 (VM)
          -against-              :                  ORDER
                                 :
FRANCISCO JAVIER MECINA BARRERA, :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for the Government, with the consent of counsel
for Defendant (see Dkt. No. 115), requests that the status
conference currently scheduled for September 24, 2021 be
rescheduled. The conference shall be scheduled for Friday
October 22, 2021 at 1:00 p.m.
        All parties to this action consent to an exclusion of
time from the Speedy Trial Act until October 22, 2021.
        It is hereby ordered that time until October 22, 2021
shall    be   excluded   from   speedy   trial   calculations.   This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).
SO ORDERED:
Dated:        New York, New York
              15 September 2021
